Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This communication is in response to the Election/Restriction response filed on 03/26/2021. Claims 1-2, 6, 8-9, 11-13, 17 and 20-29 are pending. Claims 3-5, 7, 10, 14-16, 18-19, 30-34 are withdrawn.
Election/Restrictions
Applicant’s election of Species I, with claims 1, 2, 6, 8, 9, 11, 12, 13, 17 and 20-29 readable thereon in the reply filed on 03/26/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3-5, 7, 10, 14-16, 18-19, 30-34 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II-X, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/26/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/22/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner Notes
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims below. Although the specified citations are representative teachings and are applied to the specific limitations within the claims, other passages, internally cited references, and figures may apply. In preparing a response, it is respectfully requested that, the applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by reference(s) or as disclosed by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6, 8, 11-12, 20, 24-26, and 29 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Walsh et al. (US20110299034A1A1).
Independent claim 1, Walsh teaches an eyepiece for use in a system for obtaining data of the optical system of a person (Fig. 3A-3B, [0162] “the main body 106 can include two eyepieces 203, each eyepiece configured to receive an eye from a user 114”), comprising: 
an eyepiece (Fig. 3A, e.g. 203) customized to contact and tightly fit in a person's eye socket ([0041] “eyepieces 203, each eyepiece configured to receive an eye from a user 114”) and 
having a lens pocket (Fig. 3A, lens holder of lens e.g. 205) for receiving a refractive lens customized for the person's eye refraction characteristics (Fig. 2; [0042] “The focused light then travels through eyepiece windows or lens 205, positioned at a proximal end of the eyepiece 203, towards the eye of a user 114. In the case where a lens 205 is included, this lens 205 may contribute to focusing of the light into the eye. [0167] “The focused light then travels through eyepiece windows or lens 205, positioned at a proximal end of the eyepiece 203, towards the eye of a user 114. In the case where a lens 205 is included, this lens 205 may contribute to focusing of the light into the eye”. Examiner note – The eyepiece includes a lens pocket or lens holder receiving a refractive lens e.g. 205 customized for the user eye refraction, by refracting and focusing the light towards the eye).
Claim 2, Walsh teaches invention of claim 1, further including a condensing system for receiving light from the eyepiece (Fig. 3A, [0167] “The adjustable optics 210 may comprise a zoom lens or lens system that may have, for example, a focal length and/or power that is adjustable. The adjustable optics 210 may comprise or be part of an auto-focus system or may be manually adjusted. The adjustable optics 210 may provide optical correction for those in need of such correction (for example, a user whose glasses are removed during testing)”. Examiner note – in Fig. 2, e.g. 172 is the condensing system, which receives light from the eyepiece e.g. 175, and toward the user eye e.g. 180).

Claim 6, Walsh teaches invention of claim 3, wherein the eyepiece and lens is customized for any astigmatism and aberrations of the person (The adjustable optics 210 may provide optical correction for those in need of such correction (for example, a user whose glasses are removed during testing). In the case where a lens 205 is included, this lens 205 may contribute to focusing of the light into the eye. Examiner note – the eyepiece e.g. 203, include lens e.g. 205 and e.g. 210 that focus light and provides optical correction for the person, which astigmatism and aberrations are usually measured when performing optical coherence tomography (OCT) as in the prior art and invention).

Claim 8, Walsh teaches invention of claim 1, including a right and left eyepiece for each of the right and left eyes of the person (see Fig. 3A, [0162] left and right eyepiece e.g. 203).

Claim 11, Walsh teaches invention of claim 1, wherein the lens pocket contains a customized refractive lens for the person's eye (Fig. 2; [0167] “The adjustable optics 210 may comprise a zoom lens or lens system that may have, for example, a focal length and/or power that is adjustable. The adjustable optics 210 may comprise or be part of an auto-focus system or may be manually adjusted. The adjustable optics 210 may provide optical correction for those in need of such correction (for example, a user whose glasses are removed during testing). “The focused light then travels through eyepiece windows or lens 205, positioned at a proximal end of the eyepiece 203, towards the eye of a user 114. In the case where a lens 205 is included, this lens 205 may contribute to focusing of the light into the eye”. Examiner note – The lens pocket or lens holder contains a customized refractive lens e.g. 205 and e.g. 210 which provide optical correction and also contributes to focusing for the persons eye).

Claim 12, Walsh teaches invention of claim 3, including an imaging beam generator which is adapted to transmit an imaging beam through the eyepiece, whereby the person's eye reflects a light beam back to the scanning module ([0163-0164, 0168, 0171] “FIG. 3A shows one representative embodiment of an optical coherence tomography system. Light from a light source 240 may propagate along a path that is modulated, for example, vertically and/or horizontally by one or more beam deflectors 280”. Examiner note – light image beam generator .e.g. 240, transmit an image beam through the eyepiece e.g. 203, the persons eye reflects a light beam back to the scanning module e.g. 280).

Claim 20, Walsh teaches invention of claim 1, wherein the lens is a variable lens (Fig. 2; [0167] “The adjustable optics 210 may comprise a zoom lens or lens system that may have, for example, a focal length and/or power that is adjustable. The adjustable optics 210 may comprise or be part of an auto-focus system or may be manually adjusted. The adjustable optics 210 may provide optical correction for those in need of such correction (for example, a user whose glasses are removed during testing). “In the case where a lens 205 is included, this lens 205 may contribute to focusing of the light into the eye”. Examiner note – The lenses e.g. 205 and 210 are variable lens in that they adjust the focal length, power and focus).
Claim 24, Walsh teaches invention of claim 1, wherein the eyepiece includes a lens optimized for imaging different areas of the retina of the person (see [0034] and  [0178] “power optics, 210, in some embodiments, a plurality of positions are tested. For example, the powered optics may be continuously moved in defined increments towards the eyes for each scan or set of scans. Accordingly, optical power settings may be obtained that improve and/or maintains an improved signal. This optical power setting may correspond to optical correction and increase focus of the light beam in the eye, for example, on the retina, in some embodiments”. Examiner note – the eyepiece 203, further includes lens e.g. 210 that increases focusing the light beam in different areas of the retina of the person).

Claim 25, Walsh teaches invention of claim 1, including a fundus imaging device ([0145] “OCT can show additional information or data other than nonmydriatic color fundus imaging”).

Claim 26, Walsh teaches invention of claim 1, including an eye measurement device (Fig. 3A, [0179] “various embodiments employ an arrangement wherein a pair of oculars is employed. Accordingly, such adjustments, may be applied to each of the eyes as a user may have eyes of different size and the retina may located at different depths and thus a pair of z adjust stages may be used in some embodiments. Similarly, a user may have different prescription optical correction for the different eyes. A variety of arrangements may be employed to accommodate such needs. For example, measurements and/or adjustments may be performed and completed on one eye and subsequently performed and completed the other eye”).

Claim 29, Walsh teaches invention of claim 1, wherein the eyepiece includes a light source to illuminate an eye (Fig. 3A, [0165] The light reflected by mirror 260a or 260b is combined with light from display 215a or 215b at beam splitter 230a or 230b. The displays 215a and 215b may comprise one or more light sources, such as in an emissive display like an array of matrix LEDs. Examiner note – eyepiece e.g. 203 includes light source e.g. 215a or 215b to illuminate an eye).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9, 13, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al. (US20110299034A1A1) as applied to claim 1 above.
Claim 9, Walsh teaches invention of claim 1, but in the cited embodiment from Fig. 3A-3B, does not explicitly disclose wherein the eyepiece comprises right and left detachable eyecups each with an index and adapted to mate with a respective right and left eyepiece body to provide mating of the correct right or left eyecups with the respective eyepiece body.
However, Walsh in embodiment from Fig. 1, teaches wherein the eyepiece comprises right and left detachable eyecups each with an index and adapted to mate with a respective right and left eyepiece body to provide mating of the correct right or left eyecups with the respective eyepiece body ([0154] “eyecups 120 (for example, disposable eyecups) that are configured to contact the user's eye socket”. “The eyecups 120 can be constructed of paper, cardboard, plastic, silicon, metal, latex, or a combination thereof. The eyecups 120 can be tubular, conical, or cup-shaped flexible or semi-rigid structures with openings on either end. Other materials, shapes and designs are possible. In some embodiments, the eyecups 120 are constructed of latex that conforms around eyepiece portions of the main body 106. The eyecups 120 are detachable from the main body 106”. Examiner note - the eyecups are detachable, even does not mention having  index, they attach to mate with respective right and left eyepiece body).
Therefore, Walsh in the embodiment from Fig. 1 teaches wherein the eyepiece comprises right and left detachable eyecups each with an index and adapted to mate with a respective right and left eyepiece body to provide mating of the correct right or left eyecups with the respective eyepiece body as it enables hygiene and/or to protect against the spread of disease (0154). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the eyepiece comprises right and left detachable eyecups each with an index and adapted to mate with a respective right and left eyepiece body to provide mating of the correct right or left eyecups with the respective eyepiece body as taught by Walsh in embodiment of Fig. 1 into the system of embodiment of Fig. 3A, as it provides hygiene and/or to protect against the spread of disease (Walsh, [0154]).

Claim 13, Walsh teaches invention of claim 11, but in cited embodiment from Fig. 3A-3B, does not explicitly disclose wherein the imaging beam generator produces an infrared optical imaging beam. 
However, Walsh another embodiment of Fig. 37, wherein the imaging beam generator produces an infrared optical imaging beam (Fig. 37, [0383] “the OCT-based ophthalmic testing center system can be configured to use non-OCT imaging modalities to track the fovea and retina. For example, non-OCT imaging modalities such as infrared or SLO imaging”).
Therefore, Walsh in the embodiment from Fig. 37 teaches, wherein the imaging beam generator produces an infrared optical imaging beam as it enables acquiring fundus images without pupillary dilation (0383). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the imaging beam generator produces an infrared optical imaging beam as taught by Walsh in embodiment of Fig. 37 into the system of embodiment of Fig. 3A, for the purpose of acquiring fundus images without pupillary dilation (Walsh, [0383]).
Claim 22, Walsh teaches invention of claim 1, except wherein the eyepiece contains an RFID chip to uniquely identify the person for whom the eyepiece is customized, and parameters for customization. 
Walsh in the embodiment from Fig. 3A-3B, does not explicitly disclose wherein the eyepiece contains an RFID chip to uniquely identify the person for whom the eyepiece is customized, and parameters for customization. 
However, Walsh in another embodiment of Fig. 9, teaches wherein the eyepiece contains an RFID chip to uniquely identify the person for whom the eyepiece is customized, and parameters for customization (Fig. 9 , [0200] “using the optical coherence tomography system 100 to self-administer an OCT scan of the user's eyes and obtain a risk assessment or diagnosis of various diseases and ailments. Other means of activating the system are possible as well as, including without limitation, a motion sensor, a weight sensor, a radio frequency identification (RFID) device).
Therefore, Walsh in the embodiment from Fig. 9 teaches, wherein the eyepiece contains an RFID chip to uniquely identify the person for whom the eyepiece is customized, and parameters for customization as it enables detecting the presence of the user and scan the user's eyes and obtain a risk assessment or diagnosis of various diseases and ailments (0200). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the eyepiece contains an RFID chip to uniquely identify the person for whom the eyepiece is customized, and parameters for customization as taught by Walsh in embodiment of Fig. 9 into the system of embodiment of Fig. 3A, for the purpose of detecting the presence of the user and scan the user's eyes and obtain a risk assessment or diagnosis of various diseases and ailments (Walsh, [0200]).

Claim 23, Walsh teaches invention of claim 1, except the eyepiece includes at least one filter.
Walsh in the embodiment from Fig. 3A-3B, does not explicitly wherein the eyepiece includes at least one filter. 
However, Walsh in another embodiment of Fig. 16, teaches wherein the eyepiece includes at least one filter (Fig. 16, [0242] “a blur filter (for example, a Gaussian blur, radial blur, or the like) is applied to the retinal tissue to remove speckle noise and/or other noise”).
Therefore, Walsh in the embodiment from Fig. 16 teaches, wherein the eyepiece includes at least one filter as it enables determine the slope of the curve to differentiate the areas where there are large changes from dark to bright or vice versa across lateral dimensions of the tissue (0242). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the eyepiece contains an RFID chip to uniquely identify the person for whom the eyepiece is customized, and parameters for customization as taught by Walsh in embodiment of Fig. 9 into the eyepiece system of embodiment of Fig. 3A, for the purpose of determine the slope of the curve to differentiate the areas where there are large changes from dark to bright or vice versa across lateral dimensions of the tissue (Walsh, [0242]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al. (US20110299034A1A1) as applied to claim 1 above, and further in view of Walsh et al. hereafter Walsh870 (US20180279870A1).
Claim 17, Walsh teaches invention of claim 3, except the scanning module is a MEMs scanning module.
Walsh teaches scanning module ([0163] “one or more beam deflectors 280”) but does not explicitly teach”), wherein the scanning module is a MEMs scanning module.
However, Walsh870 disclosed a binocular eye examination system based on optical coherence tomography (OCT), and further teaches wherein the scanning module is a MEMs scanning module ([0186] “Movable mirrors 530r and 530l may be comprised of MEMS (microelectromechanical systems) mirrors, controlled by galvanometers, or moved by other means”).
Therefore, Walsh870 teaches wherein the scanning module is a MEMs scanning module as it enables larger or smaller amplitude deflections of the mirror surface, thus creating a zoom effect where the created image can be made smaller or larger (0187). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have wherein the scanning module is a MEMs scanning module as taught by Walsh870 into the system of Walsh for the purpose of having larger or smaller amplitude deflections of the mirror surface, thus creating a zoom effect where the created image can be made smaller or larger (Walsh870, [0187]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al. (US20110299034A1A1) as applied to claim 1 above, and further in view of Lai (US20140176904A1)
Claim 21, Walsh teaches invention of claim 1, except wherein the lens is a phoropter trial lens set.
However, Lai further teaches wherein the lens is a phoropter trial lens set ([0006] “the trial lenses of the phoropter are at a distance anterior to the cornea of the subject's eye”).
Therefore, Lai teaches wherein the lens is a phoropter trial lens set as it enables identifying the optimal refractive correction and thus the patient's prescription (0004). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have wherein the lens is a phoropter trial lens set as taught by Lai into the system of Walsh for the purpose of identifying the optimal refractive correction and thus the patient's prescription (Lai, [0004]).

Claim 27 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al. (US20110299034A1A1) as applied to claim 1 above, and further in view of Kavusi et al. (US10285582B1).
Claim 27, Walsh teaches invention of claim 1, except wherein the eyepiece includes an eyecup for performing a dry eye test.
However, Kavusi further teaches wherein the eyepiece includes an eyecup for performing a dry eye test (Fig. 1, [Col. 6; 51:58] Examiner note - imaging device e.g. 10, includes eyepiece e.g. 36, which is also an eyecup and is able to detect dry eye by programing the controller e.g. 48).
Therefore, Kavusi teaches wherein the eyepiece includes an eyecup for performing a dry eye test as it enables providing further valuable information for diagnostic screenings (Kavusi, [Col. 6, 61:62]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have wherein the eyepiece includes an eyecup for performing a dry eye test as taught by Kavusi by programing the system of Walsh to perform a dry eye test for the purpose of providing further valuable information for diagnostic screenings (Kavusi, [Col. 6, 61:62]).

Claims 28 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al. (US20110299034A1A1) as applied to claim 1 above, and further in view of Komaki (US20170150897A1). 
Claim 28, Walsh teaches invention of claim 1, except wherein the eyepiece includes a customized eyecup having an electrical sensor for performing multifocal electrophysiology exams.
Komaki further teaches wherein the eyepiece includes a customized eyecup having an electrical sensor for performing multifocal electrophysiology exams (Figs. 1-2 [0063] “the frame 110 with the electro-oculographic detection electrodes (AR display type) can be provided with an eyepiece of a microscope”. Examiner note – eyepiece which is also an eyecup includes electrodes performing electro-oculographic detection as part of multifocal electrophysiology exams).
Therefore, Komaki teaches wherein the eyepiece includes a customized eyecup having an electrical sensor for performing multifocal electrophysiology exams as it enables detecting an electro-oculograph whose variations correspond to the movement of the eye (Komaki, [0002]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the eyepiece includes a customized eyecup having an electrical sensor for performing multifocal electrophysiology exams as taught by Komaki into the system of Walsh for the purpose of detecting an electro-oculograph whose variations correspond to the movement of the eye (Komaki, [0002]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO J BETANCOURT whose telephone number is (571)270-0393.  The examiner can normally be reached on Mon - Fri: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS PHAM can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERTO J BETANCOURT/Examiner, Art Unit 2872                                                                                                                                                                                                        

/MARIN PICHLER/Primary Examiner, Art Unit 2872